DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 3, 7, 9, & 10 are not correctly labeled, e.g. Figure 7 does not include the label “Fig. 7.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because “1” in Figure 1 does accurately capture the defibrillation. It is unclear whether “1” defibrillation (e.g. Page 10, line 10-11) is referring to the block circuit diagram as a whole or the dotted line in the middle of Translator (13). The specification Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on 

Claim Objections
Claim objected to because of the following informalities:  
Claim 20 – comma is required between “accumulator” and “and a battery”
Claim 30 – “a current surge is generated on the high-voltage side” should be rephrased to “the current surge…” to follow the antecedent basis 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power electronics (e.g. claim 16), energy store (e.g. claim 16), electronics (e.g. claim 24), and element (e.g. claim 27). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "permanently" in claim 21 renders the claim indefinite. The limitation "permanently store energy" is not defined by the claim, the specification does not provide a standard, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as currently there is no known object, which can permanently store energy. For examination, "permanently store energy" will be interpreted as enough energy to generate an instantaneous shock. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 20, 22, 25, and 27-28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Heinrich et al. (DE10064965A1; hereinafter Heinrich). For examination, a machine translation to English copy of DE10064965A1 (attached), provided by Espacenet, was utilized, and is understood to accurately represent the disclosure. 
Regarding claim 16, Heinrich teaches a device for defibrillation (e.g. claim 1; Figure 1; [0001]), which has a low-voltage side with a low-voltage range (e.g. primary side of transformers Ü1 and Ü2; [0023]) and a high-voltage side with a high-voltage range (e.g. secondary site of transformers Ü1 and Ü2; [0023]), comprising: at least one translator that couples the low-voltage range to the high-voltage range (e.g. transformers Ü1 and Ü2; [0008]; [0023]); electrodes arranged in the high-voltage range (e.g. electrodes E1 and E2; [0006]; [0025]); and a power supply (e.g. energy supply unit Uv; [0023]), a set of power electronics (e.g. DC-DC converter 1; [0011]), and an energy store (e.g. energy accumulator, C1; [0023]; [0027]) arranged in the low-voltage range.
Regarding claim 17, Heinrich teaches the device is able to deliver a highly transformable voltage as the output voltage, which can be achieved with simple circuit measures (e.g. [0001]; [0008]; [0023]). Thus, it is inherent that the device taught by Heinrich is operative to generate a high voltage temporarily and on demand based on the controlling components of the device.
Regarding claim 20, Heinrich teaches herein the energy store includes at least one of the group consisting of a capacitor, a super- capacitor, an accumulator, and a battery (e.g. energy accumulator, C1; [0023]; [0027]).

Regarding claim 25, Heinrich teaches wherein the device is configured to generate both a monophasic and a biphasic output pulse (e.g. [0012]).
Regarding claim 27, Heinrich teaches an element or component to measure a current and/or voltage on a primary or a secondary side of the at least one translator (e.g. [0016]; [0018]; [0023]; [0027]).
Regarding claim 28, Heinrich teaches method for defibrillation, comprising the steps of: translating energy from a low-voltage range into a high-voltage range; and, in the high-voltage range, generating at least one current surge and guiding the current surge to electrodes, wherein the method includes using a device according to claim 16 to carry out the steps (e.g. [0006]; [0008]; [0011]; [0023]; [0027]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Heinrich. 
Regarding claim 18, Heinrich teaches the low voltage is between 300 V to 600 V. It would be obvious to person having ordinary skill in the art at the effective filing to modify the teachings of Heinrich to include a low-voltage range up to 400V since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233) and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are 

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Brink (US 20070299474 A1; hereinafter Brink).
Regarding claim 19 and 29, Heinrich discusses control part 3 and control section 4 in order to control the defibrillator circuit (e.g. [0027]). Brink teaches a high-voltage module for an external defibrillator in which a processor is included in order to control the device (e.g. [0016]-[0017]). It is inherent that the control components (i.e. control part, control section, and processor) would be on the low side in order to connect to the generators and other internal circuitry. It would be obvious to person having ordinary skill in the art at the effective filing to modify Heinrich to include a processor as taught by Brink in order to exert control the generator/stimulation of the device as implied by Brink. Furthermore, it is well known and routine in the art to include a processor in order to control the defibrillator. 

Claims 21, 23, and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Rasmussen et al. (WO 2014/052347 A1; hereinafter Rasmussen). 
Regarding claim 21, Heinrich discusses having an energy store (i.e. capacitor, battery) but fails to disclose the energy store is configured to generate a shock instantaneously after being switched on. Rasmussen discusses a therapy stimulation waveform generated by a conventional delivery circuit including three coupled capacitors in which the truncated waveform having a nearly instantaneous inclined leading-edge from zero volts to maximum amplitude (e.g. Page 22, lines 6-16). It would be obvious to person having ordinary skill in the art at the effective filing to configure the energy store of Heinrich with the capacitors as taught by Rasmussen in order to achieve instant delivery of a therapy. As 
Regarding claim 23, Heinrich teaches transformers Ü1 and Ü2, however fails to directly teach about using switches S1 and S2 to arrange the transformers into parallel or series. Rasmussen discusses high voltage output circuitry including windings connected to translator (i.e. transformer) (e.g. Page 2, lines 21-25). In one embodiment, Rasmussen teaches one primary winding in parallel with multiple secondary windings through Figure 3 (e.g. Page 12, lines 3-11). It would be obvious to person having ordinary skill in the art at the effective filing to modify the device as taught by Heinrich with the windings as taught by Rasmussen, as it is well known and routine in the art as suggested by Rasmussen (e.g. Page 12, lines 3-19). Furthermore, it is conventional to place multiple secondary transformer windings in a series in order to charge up capacitors to the desired voltage level as taught by Rasmussen (e.g. Page 12, lines 3-19).
Regarding claim 24, Heinrich teaches transformers Ü1 and Ü2, however fails to teach about maximum voltage breakdown strength. In one embodiment, Rasmussen teaches one primary winding in parallel with multiple secondary windings through Figure 3 (e.g. Page 12, lines 3-11). Furthermore, Rasmussen teaches the circuit relies on high voltage including high voltage capacitors such as 700-3150V wherein typical conventional charge circuit, the supply voltage is typically provided on the order of 700V to 1000V (e.g. Page 10, lines 17-25; Page 12, lines 12-19). It would be obvious to person having ordinary skill in the art at the effective filing to modify the teachings of Heinrich to include the electronic components with a maximum voltage breakdown strength as taught by Rasmussen as a conventional circuit includes the components. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233) and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough .

Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of DeGroot et al. (US 20040116967 A1; hereinafter DeGroot).
Regarding claim 26, although Heinrich is silent on including a resonance converter, DeGroot teaches a resonant converter to be included with controlling current (e.g. [0082]). It is well known in the art that a benefit of resonant converters is to reduce or eliminating some of the switching loss mechanisms. Thus, it would be obvious to person having ordinary skill in the art at the effective filing to modify the device taught by Heinrich to include the resonant converter as taught by DeGroot in order to reduce switching losses between low voltage and high voltage as implied by DeGroot (e.g. [0082]). 
Regarding claim 30, Heinrich teaches the steps of a. providing energy required for the current surge in the high- voltage range by an energy store in the low-voltage range (e.g. [0011];[0023];[0027]);  c. controlling a phase of the high-voltage signal or current surge so that either a monophasic or a biphasic high-voltage signal or a monophasic or biphasic current surge is generated (e.g. [0025]); and d. delivering the high-voltage signal or current surge via the electrodes to a patient for implementing a shock function or a pacemaker function (e.g. [0006];[0025]). Heinrich also teaches a voltage converter (e.g. DC-DC converter; [0011]) and having at least one translator (e.g. [008]; [0023]). However fails to teach control by a processor arranged in the low-voltage range so that a high-voltage signal or a current surge is generated on the high-voltage side. DeGroot teaches a converter to be included with controlling current (e.g. [0082]). Furthermore, DeGroot teaches control through microprocessor (e.g. [0042]; [0049]). It would be obvious to person having ordinary skill in the art at the effective filing to modify the teachings of Heinrich with the converter and processor as taught by DeGroot since adding the converter .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017 / 0244287 A1 – teaches a device with a receiving antenna and a related power transfer system with windings in different configuration
US 5397946 A – teaches a high-voltage sensor for integrated circuits
US 2020/0321455 A1 – teaches a double-sided vertical power transistor structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

11 February 2021